﻿Like those who have preceded me to the rostrum of the Assembly, I would like in my turn to congratulate Mr. Shihabi on his election to the presidency of the General Assembly at its forty-sixth session. His brilliant election represents not only a well-deserved recognition of his many qualities, but also the esteem his country, Saudi Arabia, enjoys in the world for its devotion to the cause of international peace, security and cooperation. The delegation of Benin is convinced that, under his guidance, our work will be crowned with success.
My delegation would also like to pay a tribute to his predecessor, Mr. Guido De Marco, who led our deliberations with great competence during the forty-fifth session, which was characterized by a deepening in our common thinking on restructuring and revitalizing our Organization and by our desire to achieve consensus on the aims of the San Francisco Charter.
The Government of the Republic of Benin is grateful to the Secretary-General, Mr. Javier Perez de Cuellar, whose tireless efforts to achieve the United Nations objectives of peace and justice have undeniably help to accelerate the political transformations under way in the world. These transformations have already been reflected in the end of the cold war, characterized by all types of rivalries at every level. Mow that his second mandate is coming to an end, we convey to him our country's appreciation for the great devotion he has shown as head of our Organization.
In this tribute, I also include all those, near or far, who work with the Secretary-General. They spare no effort to ensure the smooth running of our Organization and the triumph of the noble ideals on which it is based. It is my pleasure to congratulate the Secretary-General most especially for his excellent annual report, which takes account of the prestige of the United Nations and is forward-looking within the context of strengthening the irreplaceable role of the United Nations on the international scene.
The universality of our Organization has been furthered by the admission of new Members again this year. We welcome the Baltic States - Estonia, Latvia and Lithuania - which have regained their sovereignty after more than 40 years of annexation. Similarly, we congratulate the two Pacific States, the Federated States of Micronesia and the Republic of the Marshall Islands. All of these States are now Members of the United Nations. He would like to assure them of our full cooperation in achieving our common ideals.
We would also like to extend words of welcome to the Democratic People's Republic of Korea and to the Republic of Korea upon their admission to membership of the United Nations. He hope that, in the near future, in the like the peaceful reunifications of Yemen and Germany, we will witness that of the Korean nation, which will put an end to the long and painful night of separation and help to resolve one of the thorny problems linked to the cold war on the Asian continent.
We are also extremely pleased by the return to our midst of the Cambodian delegation headed by His Royal Highness Prince Norodom Sihanouk.
Late in the twentieth century, history is going through changes of exceptional depth and scope. My delegation would therefore like to welcome the positive and encouraging events that are strengthening international peace and security. After a terrible arms race, the United States of America and the Soviet Union have today courageously embarked upon a veritable disarmament marathon with a view to creating a safer and more stable world. The recent initiative of United States President George Bush in proposing the elimination of all land- and sea-based short-range tactical nuclear weapons - an initiative that was positively received by the main nuclear Powers, particularly the Soviet Union, whose President Mikhail Gorbachev has responsibly taken up the challenges of peace - is significant in that respect. In this same context we welcome the strengthening of the non-proliferation regime with the decision to adhere to the 1968 Treaty not only of two nuclear Powers - France and China - but also of non-nuclear-weapon States. We therefore expect that this Treaty will be renewed or made permanent, when it expires in 1995. This would open the way to increased international cooperation for the peaceful use of atomic energy.
The era of confrontation is being replaced - slowly but surely - by that of international cooperation, and in the place of political and ideological rivalries we see the emergence and consolidation of a spirit of solidarity and a growing awareness of the necessary complementarities. Thus the major protagonists of the past, the United States and the Soviet Union, have established policies of cooperation expressed in their sustained efforts to limit weapons, in particular by the implementation of the 1987 Treaty on the Elimination of Their Intermediate-Range and Shorter-Range Missiles (INF Treaty) and the signing in Moscow on 31 July 1991 of the Treaty on strategic arms reduction (START Treaty), whose aim is to spare us a nuclear conflagration.
In a regional context, I would like to mention the positive developments in the situation in El Salvador, which are due to the efforts of the Secretary General and to the initiatives taken by the Latin American States that met recently in Mexico City to establish the foundations of true regional cooperation and economic integration. These are measures that will build confidence end security with a view to the irreversible return of peace to that region.
What can one say about the development of democratic movements in the world? These have been manifested, inter alia. by the political pluralism that has already enabled my country, Benin, to establish, after almost two decades of monolithic government, a legislative organ, a Chief Executive elected by direct universal suffrage, and a truly independent judiciary to protect our freedoms.
We are proud of being a part of the development of democracy, which is spreading further over the world every day, as witnessed by the failure of the attempted coup d'etat against the reform policies of the Soviet President. Mr. Mikhail Gorbachev. This development enhances the moral authority of our Organisation, which is rightly based on the promotion, defence and protection of fundamental human rights, including civil and political rights for the preservation of international peace and security.
However promising the new political situation prevailing in the world today may seem, we cannot forget, amid the euphoria of the real attainments of democracy, freedom and International cooperation, that, unfortunately, unacceptable disequilibrium, unbearable Injustice and dangerous hotbeds of tension still exist on our planet. In other words, international peace and security remain fragile.
In South Africa, we are witnessing the collapse of the pillars of apartheid - a system that, in its very essence, is harmful to the human dimension of security. We can only say how pleased we are about this. However, there is every reason to be concerned about the persistence of violence - it is time to put an end to this, once and for all - and about, the absence of real progress in the preparation of a democratic and non-racial constitution based on the principle of one man, one vote. We therefore appeal to all the peoples of the world to reaffirm their determination to harness their efforts to assist the people of South Africa to regain its complete freedom as soon as possible.
That is why the international community in general and Africa in particular must remain vigilant and must maintain existing measures against South Africa, in accordance with the guidelines set out in the Declaration adopted by the General Assembly at its sixteenth special session, devoted to apartheid and its harmful consequences in southern Africa, until it has been very clearly demonstrated that the present course is irreversible. It would be illusory to believe that the removal of the sanctions imposed on South Africa could lead to a rapid change in the system of government by the white minority.
Furthermore, we encourage the South African opposition to unite for the purpose of accelerating this evolution, which will make it possible for South Africa to contribute to securing the peace and progress to which the peoples of southern Africa aspire. Those peoples have suffered too long from terror and destruction. In that respect, the cessation of internal hostilities in Angola, following the signing of  a cease-fire agreement on 31 May 1991, is an encouraging sign of an end to more than 15 years of civil war, which has ruined the country. We hope that the same will prove to be true with regard to Mozambique. We hope also that the peoples of these two countries will be enabled to enjoy the peace that is so essential to national reconstruction and well being.
Benin is pleased at the agreement that has been achieved between independent Namibia and South Africa on the question of Walvis Bay and the neighbouring islands, in accordance with the spirit of Security Council resolution 432 (1978). The settlement of this important question will make it possible to consolidate Namibia's sovereignty and territorial integrity and to create the conditions for the economic integration of a prosperous southern Africa.
Elsewhere in Africa, certain fraternal countries have not been spared civil wars born of ethnic conflicts, social and political injustice and violations of human rights. It is our duty to continue relentlessly to recommend to those involved that they resort to the virtues of dialogue to resolve their internal disputes. 
In this respect, the international community must not spare any effort in encouraging regional initiatives, such as those of the Conference of Heads of State and Government of the Organization of African Unity (OAD) regarding Ethiopia and Somalia which supported the efforts undertaken by President Hassan Gouled Aptidon of Djibouti to bring peace back to the Horn of Africa, or those of the Economic Community of West African States with respect to Liberia, taken up recently in Yamoussokro at the second meeting of the so-called Ad Hoc Committee of Five under the auspices of President Houphouet-Boigny. Benin is pleased at the efforts that have begun to be deployed by the Senegalese and Mauritanian authorities to restore relations of cooperation and good-neighbourliness between the two countries. These relations have deteriorated since August 1989.
In the north of the continent, the Governments and peoples of the Maghreb have been aspiring to more cooperation, and the efforts they have been making along these lines must be encouraged for the sake of the development of the Arab Maghreb Union.
If there remains a significant obstacle to realization of this desire, it is the question of Western Sahara, where the praiseworthy efforts of our Secretary-General have not yet led to peace, despite the recent cease-fire. However, my delegation has no doubt that the parties involved will cooperate with the Secretary-General in the context of implementation of the settlement plan endorsed in Security Council resolution 658 (1990), which provides for a self-determination referendum under the auspices of the United Nations and the OAU. My country is honoured to be one of those that have participated directly in the field in this peace mission set up under Security Council resolution 690 (1991). Since our last session the situation in the Middle East has not improved. The international community was heart-sore at the war between Iraq and the coalition of States that, quite rightly, cooperated with Kuwait. That war - caused by Iraq's aggression against the sovereignty of Kuwait - ended with victory for the coalition, but without solution of the basic problems that inflame the region. Not only has Iraq, which invaded Kuwait - now liberated - been destroyed; Kuwait too is in ruins. This distressing spectacle faces mankind with serious moral problems. Must we embark on massive destruction of the heritage of all mankind before we begin to reconstruct, at great expense?
The Republic of Benin has always respected the principles of the Charter, and we condemn any use of force to settle disputes between States. He feel that mankind will be running real risks if, as in the past, it drags its feet with regard to the question of a comprehensive and urgent resolution of the question of the Middle East. As in the case of the war against Iraq, the question of the conflict between Israel and its neighbouring Arab States, the question of Palestine, which has not yet been settled; and the question of Lebanon, where foreign troops are still present, and in respect of which one cannot speak of true national reconciliation, still pose a threat to international peace and security.
There is thus an urgent need for specific and concerted measures taking into account, in particular, the rights of all the States in the region, including Israel, as well as the legitimate political rights of the Palestinian people, in order that a comprehensive, just and lasting peace may be achieved. In our view, only a sincere and frank dialogue between all the parties involved will make possible a just and final solution to the Israeli Palestinian problem. From that standpoint, my country hopes that the consultations undertaken by the United States authorities will succeed in leading to the convening of a regional conference. We we1come the support shown by the Palestine National Council, at its recant meeting in Algiers, for the United States Initiative.
In Europe, the reunification of the Island of Cyprus is also an urgent task whose completion is in the interests of peace and security, which are threatened by nationality conflicts such as that in Yugoslavia. Benin is concerned with the tension which prevails in that country, whose ideals of non-alignment we share. Thus, we urge mutual understanding among all the components of that Federation, so that peace and security may be restored through negotiation.
In Asia, following the withdrawal of foreign troops from Afghanistan, it is essential that the various parties embark on negotiations with a view to bringing about a restoration of national unity and peace.
We congratulate Cambodia, which has been ravaged by a dozen years of civil war, on the establishment of a cease-fire. But the various factions must still overcome the internal controversies which impede the implementation of Security Council resolution 668 (1990), aimed at organizing free and fair elections under the auspices of the United nations.
How that the world seems to be embarked on an irreversible course to end the policy of blocs, where the obsession with military security is no longer appropriate, prospects seem to be opening up for arms limitations. The final objective is general and complete disarmament which will release substantial resources for the development of the poorest countries of our planet.
In other words, our Organization will have to take up additional challenges arising from the continuous deterioration of the international socio-economic situation which poses another threat to international peace and security.
Indeed, poverty, want, famine, malnutrition, sickness, drug abuse, the deterioration of the environment kill more people in a few days than did the Hiroshima bomb. Are these ills not the daily lot of a major portion of the peoples of this world? And nowhere is the situation as serious as in Africa, as the Secretary-General emphasized in his annual report. The international community is suffering from unacceptable ills at the end of the twentieth century, despite all the progress achieved by mankind. Despite the immense resources of the modern world and the extraordinary scientific and technological progress, people on our planet still find it difficult to exist or even to survive.
The economic situation In the developing countries has barely improved, despite attempts to remedy it. There is no doubt that this is the most serious threat to international peace and security in a constantly changing world where the means of communication enable the poor to observe the insolent wealth of the rich. An international order which allows more than half the population of the planet to die of hunger and ignorance is doomed to failure.
The Declaration adopted at the eighteenth special session of the General Assembly of the United Nations devoted to international economic cooperation, held in April-May of 1990, did not fail to sound its traditional alarm. It was recognised by all that the solution lies in the adoption of national policies to liberalise trade so as to respond more flexibly to the evolution of the economy.
Furthermore, the Second United Nations Conference on the Least Developed Countries, held in Paris in September 1990, recommended to the international community in its final Declaration that greater attention be focused on these countries in view of their specific problems.
In this respect, we would recall that during that meeting the President of the French Republic, Mr. Francois Mitterand, reiterated his appeal in favour of development and a more just and equitable world order. The profound changes under way will have failed to achieve their essential objectives if they do not take into account and settle the question which has become primordial, namely, the organization of planetary solidarity; in other words, if they do no tackle the fundamental problems of Worth-South relations, and in particular those linked to African debt, the impoverishment of our continent, and the accompanying train of want, sickness and unemployment. In effect, the situation in Africa, where most of the least developed countries are to be found, is hardly encouraging.
Almost all African countries have programmes for the restructuring of their economies in accordance with the International Monetary Fund (IMF) and the World Bank, the positive effects of which are still to be seen.
Faced with the uncertain future of all these countries, at their last summit meeting the Heads of State and Government of the Organization of African Unity (OA.U), recognized the need for stopgap measures by encouraging regional economic integration to be achieved in the next three decades, and to take shape in the African Economic Community.
But in the short term, Africa will continue as in the past to make appeals to its creditors to undertake to do more to help find a solution to the painful debt problem and thereby help complete its internal efforts to achieve development.
We commend deservedly the efforts undertaken by some States to arrange a partial rescheduling or cancellation of certain debts in third-world countries in general, and of those in Africa in particular, and I appeal to other States to do the same in the interests of all. For, if nothing is done today to guarantee for our youth a future that is humanely acceptable, the difficult constraints and the many privations imposed by the economic adjustments which are being made all over the continent, will most definitely lead to social problems end political Instability that no coercive measure will be able to contain for long.
To rescue Africa from its desperate economic situation, rapid action on the part of the international community is indispensable.
Indeed, it is clear that, after the failures of the years which followed independence and the impasse into which the militarist-socialist-Marxist revolutions of the continent have led, the era of democracy runs the risk of leading our States - if nothing specific and substantial is done in the next five yearn into chaos. This Is hardly something we would like to happen.
That is why the international community, in particular the developed countries, must undertake to help Africa put. into effect the proposals of the Ad Hoc Committee of the Whole entrusted with the examination and final evaluation o the implementation of the United Nations Programme of Action for African Economic Recovery and Development 1986 1990 (UNPAAERD), which was held here at the United Nations Headquarters from 3 to 14 September 1991. In this context, I appeal to all delegations to adopt the two documents submitted for their attention by the Ad Hoc Committee of the Whole under item 4 of the agenda of the current session of the General Assembly.
The adoption by consensus of these two documents will make it possible to implement, proposals to reverse the trend towards the decline and the increasing impoverishment of the African States and to raise the very low standard of living of the rural populations, who are the principal victims of all these political and economic failures of the continent since independence. The future of mankind depends, too, on a sound management of the environment and a lasting development strategy within the context of the initiative taken by the General Assembly when it adopted resolution 44/228 on the convening in Rio de Janeiro, Brazil, from 1 to 12 June 1992 of the United Nations Conference on Environment and Development, the third session of whose Preparatory Committee was held in Geneva from 12 August to 4 September 1991.
We sincerely hope that our Heads of State and Governments will examine with all due care the problems of protecting the environment and the closely linked problems of harmonious and lasting development, and that their analyses and decisions will be based on the valuable documents being prepared by our experts in the various negotiating committees and working groups.
Confident, therefore, that the Rio Conference in 1992 will be crowned with success, I should like to anticipate events by saying that we must collectively and individually commit ourselves, especially the most developed and wealthiest among us, to implementing the decisions taken. They will cover financial mechanisms; the transfer of new, clean technology; and legal and institutional machinery. The consensus that will be achieved both by the Preparatory Committee, which will complete its work in March and April 1992, and the Conference itself in June 1992 will not mean the triumph of the ideas of a group of States of one hemisphere over another, but will be the result of a common political will to achieve a common dream for a common cause without frontiers: Planet Earth.
While awaiting the deliberations in Rio next June and the implementation of the decisions taken there, Benin, like some other countries, is periodically suffering natural disasters which in a few hours destroy the development efforts made with a great deal of determination and enthusiasm. This year again, for the fourth time in 10 years, Benin was the victim of floods in its southern region following downpours lasting from May to July. Those floods caused loss of human life and of millions of hectares of crops as well as displacements of people and the destruction of dwellings.
I take this opportunity to express our thanks once again to all those who responded to the appeal of Benin's Head of State, President Nicephore Soglo,
and of the Office of the United Nations Disaster Belief Coordinator (UHDHO) by providing us with various types of emergency aid. We express our gratitude to them and sincerely hope that the International Decade for natural disaster Seduction will make it possible to carry out reconstruction projects to deal with disasters that have already occurred as well as to take measures to lessen the effects of future disasters.
In addition, aware that man remains the subject and the author of all processes of transforming society, and that there can be no real, lasting progress without freedom, Benin has embarked on a democratic process, and, as I have already said, has been able to complete successfully its first elections.
I invite the industrialized countries and international organizations to provide massive aid to the emerging democracies in the countries of the South, in a spirit of solidarity similar to that which they have shown with regard to the countries of Eastern Europe. That is the only way to enable those democracies to achieve quickly the material conditions necessary to consolidate themselves and gradually to get out of the economic morass they find themselves is and escape its consequences.
Similarly, at the political level, the condemnation of COUPS d'etats and support for democratic regimes, such as that in Haiti, must occur spontaneously and immediately, as happened with regard to the coup d'etat against President Gorbachev. Therefore, my Government firmly supports all the efforts to restore to power President Jean-Bertrand Aristide, the constitutionally elected President of Haiti. Convinced that power comes from the ballot box, and not front brute force, Benin warmly welcomes the strong resolution unanimously adopted by leaders of the Organization of American States (OAS) on 30 September this year in Washington, and hopes that the statements made in the Security Council on 3 October and in various capitals of the world will be translated into concrete deeds. The Haitian people chose democracy in a sovereign act. The international community, which gave its help to that end, must help them to restore and consolidate democracy.
Finally, the nascent democracies in Africa and elsewhere cannot grow stronger without building true States of law, where respect for human rights and the furtherance and defence of human rights and the rights of peoples are not empty words but realities, translated into deeds in everyday life. To that end, my country is already taking useful steps to ensure worthwhile participation in the World Conference on Human Rights, to be held at a high level in 1993.
We very much hope that the debates at the forty-sixth session of the General Assembly will allow us to consolidate the gains made in maintaining international peace and security. They strengthen our hope that the international cooperation and solidarity are also essential to realise its destiny.
